Name: Commission Directive 87/480/EEC of 9 September 1987 amending Council Directives 66/401/EEC and 69/208/EEC on the marketing of fodder plant seed and seed of oil and fibre plants respectively
 Type: Directive
 Subject Matter: means of agricultural production;  marketing;  plant product
 Date Published: 1987-09-26

 Avis juridique important|31987L0480Commission Directive 87/480/EEC of 9 September 1987 amending Council Directives 66/401/EEC and 69/208/EEC on the marketing of fodder plant seed and seed of oil and fibre plants respectively Official Journal L 273 , 26/09/1987 P. 0043 - 0044 Finnish special edition: Chapter 3 Volume 24 P. 0131 Swedish special edition: Chapter 3 Volume 24 P. 0131 *****COMMISSION DIRECTIVE of 9 September 1987 amending Council Directives 66/401/EEC and 69/208/EEC on the marketing of fodder plant seed and seed of oil and fibre plants respectively (87/480/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 66/401/EEC of 14 June 1966 on the marketing of fodder plant seed (1), as last amended by Commission Directive 87/120/EEC (2), and in particular Article 21a thereof, Having regard to Council Directive 69/208/EEC of 30 June 1969 on the marketing of seed of oil and fibre plants (3), as last amended by Commission Directive 87/120/EEC, and in particular Article 20a thereof, Whereas, in the light of the development of scientific and technical knowledge, Annex II to Directive 66/401/EEC and Annex II to Directive 69/208/EEC should be amended so as to improve the standards to be satisfied by seed of certain fodder plant species and certain oil and fibre plant species in respect of the maximum content of seed of Rumex spp. other than Rumex acetosella and, in the case of the fodder plant species, Rumex maritimus; Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 66/401/EEC is hereby amended as follows: 1. For the species listed on the left below the entries in column 14 of the table in Annex II (I) (2) (A) are replaced by the entries on the right below: 1.2 // Alopecurus pratensis // 5(n) // Arrhenatherum elatius // 5(n) // Dactylis glomerata // 5(n) // Festuca arundinacea // 5(n) // Festuca ovina // 5(n) // Festuca pratensis // 5(n) // Festuca rubra // 5(n) // Lolium multiflorum // 5(n) // Lolium perenne // 5(n) // Lolium Ã  boucheanum // 5(n) // Phalaris aquatica // 5 // Hedysarum coronarium // 5 // Lupinus albus // 5(n) // Lupinus angustifolius // 5(n) // Lupinus luteus // 5(n) // Medicago lupulina // 10 // Medicago sativa // 10 // Medicago Ã  varia // 10 // Onobrychis viciifolia // 5 // Pisum sativum // 5(n) // Trifolium alexandrinum // 10 // Trifolium incarnatum // 10 // Trifolium pratense // 10 // Trigonella foenum-graecum // 5 // Vicia faba // 5(n) // Vicia pannonica // 5(n) // Vicia sativa // 5(n) // Vicia villosa // 5(n) // Brassica napus var. napobrassica // 5 // Brassica oleracea convar. acephala var. medullosa + var. viridis // 10 // Raphanus sativus var. oleiformis // 5. 2. For the species listed on the left below the entries in column 4 of the table in Annex II (II) (2) (A) are replaced by the entries on the right below: 1.2 // Alopecurus pratensis // 2 // Arrhenatherum elatius // 2 // Dactylis glomerata // 2 // Festuca arundinacea // 2 // Festuca ovina // 2 // Festuca pratensis // 2 // Festuca rubra // 2 // Lolium multiflorum // 2 // Lolium perenne // 2 // Lolium Ã  boucheanum // 2 // Phalaris aquatica // 2 // Hedysarum coronarium // 2 // Loyus corniculatus // 3 // Lupinus albus // 2 // Lupinus angustifolius // 2 // Lupinus luteus // 2 // Medicago sativa // 3 // Medicago Ã  varia // 3 2. 1987, p. 39. (3) OJ No L 169, 10. 7. 1969, p. 3. // Pisum sativum // 2 // Trifolium alexandrinum // 3 // Trifolium hybridum // 3 // Trifolium incarnatum // 3 // Trifolium resupinatum // 3 // Trigonella foenum-graecum // 2 // Vicia faba // 2 // Vicia pannonica // 2 // Vicia sativa // 2 // Vicia villosa // 2 // Brassica napus var. napobrassica // 2 // Brassica oleracea convar. acephala var. medullosa + var. viridis // 3 // Raphanus sativus var. oleiformis // 2. Article 2 Directive 69/208/EEC is hereby amended as follows: For the species listed on the left below the entries in column 9 of the table in Annex II (I) (2) (A) are replaced by the entries on the right below: Brassica spp. - basic seed 2, - certified seed 5; Sinapis alba - basic seed 2, - certified seed 5. Article 3 Member States shall take the measures necessary to comply with this Directive not later than 1 July 1990. They shall forthwith inform the Commission thereof. Article 4 This Directive is addressed to the Member States. Done at Brussels, 9 September 1987. For the Commission Frans ANDRIESSEN Vice-President // Onobrychis viciifolia // 2 (1) OJ No 125, 11. 7. 1966, p. 2298/66. (2) OJ No L 49, 18.